Citation Nr: 0008200	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  94-32 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to rating in excess of 30 percent for post-
traumatic headaches. 

2. Entitlement to a compensable rating for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel
INTRODUCTION

The veteran served on active duty from September 1960 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

In November 1996 and April 1999, the Board remanded the 
issues listed on the title page of this remand for further 
development.  Such development was to include affording the 
veteran further VA examinations.  In its April 1999 remand, 
the Board specifically requested that the RO arrange for a VA 
neurological examination in which a neurologist was to 
comment on the severity and frequency of the veteran's 
service-connected post-traumatic headaches, including the 
frequency and length of prostrating attacks and the impact of 
such attacks on the veteran's economic adaptability.  
Further, the April 1999 remand requested that a VA 
dermatological examination be performed in which the 
dermatologist was to comment on which anatomical areas were 
affected by the veteran's service-connected dermatophytosis, 
as well as whether there existed any non-service connected 
skin disorders.

VA neurological examinations were performed in June and 
September 1999 and a VA dermatological examination was also 
performed in September 1999.  Review of the reports from 
those examination, however, shows that, once again, the 
examiner did not comply with the directives specified by the 
Board, including the request that the veteran's claims file 
be reviewed prior to the examination.  Examiners noted that 
the veteran's claims file was not present at the time of the 
examination.   The Court of Appeals for Veterans Claims has 
stated that a remand is necessary when the directives 
contained in a Board remand have not been followed.  Stegall 
v. West, 11 Vet. App. 268 (1998).

In addition, the Board notes that in a June 1997 statement 
the veteran reported that he had been treated by a physician 
at the Headache Care Center.  In a January 1997 statement, an 
administrator from the Headache Care Center indicated that 
the veteran's signature was required before his records could 
be released.  The Board is of the opinion that further 
efforts to obtain these treatment records should be made.  

The Board regrets the further delay in an ultimate resolution 
of the veteran's case.  However, in order to insure full 
compliance with the VA's duty to assist, an adequate medical 
record must be achieved.

In light of these circumstances, the Board is of the opinion 
that further RO actions are warranted.  Accordingly, the case 
is REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
who may possess additional records 
pertinent to his claim for increased 
ratings for post-traumatic headaches and 
dermatophytosis.  When the requested 
information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.  Health care providers 
contacted should include the Headache 
Care Center in Springfield, Missouri.  
Regardless, the RO should obtain all 
medical records from the VA Medical 
Center at Fayetteville, Arkansas, 
reflecting treatment of the veteran for 
headaches since July 1998. 

2.  Then, the RO should provide the 
veteran with a comprehensive VA 
neurological examination by a board-
certified neurologist, if available, for 
the purpose of determining the extent of 
impairment from his service-connected 
post-traumatic headaches.  Any indicated 
studies should be performed.  The 
examiner should review the claims folder 
and comment on the severity and frequency 
of the veteran's post-traumatic 
headaches, including the frequency of 
prostrating migrainous attacks.  The 
examiner should also comment on the 
extent to which the veteran's post-
traumatic headaches interfere his ability 
to work.  A complete rationale for any 
opinion expressed must be provided.  The 
claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Rationale for any opinion 
expressed should be fully explained.

3.  Then, the RO should provide the 
veteran with a comprehensive VA 
dermatological examination by a board-
certified dermatologist, if available, to 
determine the current severity of the 
veteran's service-connected 
dermatophytosis of the feet and groin.  
Any special diagnostic studies deemed 
necessary should be performed.  The 
veteran's claims folder and a copy of 
this remand should be provided to the 
examiner for review prior to the 
examination.  The examiner should review 
the claims and ascertain the skin 
disability for which service connection 
is in effect.  The examiner should 
comment on which anatomical areas are 
affected by the veteran's service-
connected dermatophytosis (versus any 
non-service-connected skin disability), 
including the extent of any exfoliation, 
exudation, or itching involved.  The 
claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Rationale for any opinion 
expressed should be fully explained.

4.  The RO should review the examination 
reports resulting from the above-
requested development and assess 
compliance with the above instructions.  
If the RO determines that the examination 
reports did not adequately address the 
instructions contained in this REMAND, 
the report should be returned to the 
examiners, for corrective action.

5.  Then, the RO should undertake any 
other indicated development, and 
readjudicate the claims for increased 
ratings for post-traumatic headaches and 
a skin disorder. 

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 






no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1999).



